I wish
first of all to express my sincerest congratulations to
you, Sir, on your election to the presidency of the
General Assembly. I wish you success in performing
this historic and humanitarian mission in the best
interests of humanity at large. I wish also to express
my appreciation to Mr. Jean Ping for his efforts in the
framework of that same mission and goals during the
previous session of the Assembly.
I come from Iraq, the cradle of civilization, a
meeting place for a variety of nationalities, religions,
creeds and political ideas. I come from a rich and
36

fertile land which has throughout its honourable past
given the blood of its children, such as Al-Hussein and
subsequently Al-Sadr, to protect freedom and human
rights.
This is a unique opportunity for me to make
heard the strong voice of Iraq. The dictatorship that
ruled Iraq in the past tried to silence that voice by
sowing death and destruction. Mass graves testify to
that. Today it is the terrorists who are trying to silence
that voice. I have come here to deliver to the Assembly
a message from my nation, to convey the real picture
of the new Iraq that is emerging, the power of its
determination and its profound love and feelings
towards all other nations.
Iraq is now dealing with various new realities.
Today ó released from the restraints of a 35-year
dictatorship that imposed on Iraq one political,
security, media and economic option and engendered a
real Calvary of suffering for its people ó Iraq is
witnessing a different, multifaceted reality. Throughout
that period of great suffering and while the world stood
idly by, all kinds of crimes and suppression were
committed against Iraqis, Iraqi wealth and resources,
the environment, education, the justice system, culture
and civilization.
With the recent successful conclusion of our
political journey - in record time and in spite of all
the obstacles and challenges facing it - the Iraqi
people can justly be proud of their country and identity
today. Beginning with the elections on 30 January 2005
and the formation of the Government on 3 May, and
despite all the challenges faced over the past three
months, a draft constitution was written and will be
presented to the Iraqi people for a vote on 15 October.
That referendum will allow the Iraqi people to express
its will and allow it to constitutionally establish the
rule of law and to create a State in which there is
equality for all Iraqis.
The constitution will allow law and order, justice
and equality for all Iraqis. Iraqi women will be able to
participate actively in political life and will have their
rights restored, including the same right that men have
to pass on their nationality to their children. The
constitution grants religious freedom, freedom of
speech, and the right to federal and regional autonomy.
We are marching resolutely towards political
stability and economic prosperity and regaining
security and stability. While there were 61 terrorist car
bombings in July, that number dropped to nine in
August and September. Likewise, the number of
assassinations decreased from 225 to nine in the past
two months.
On 9 September the Iraqi military attacked
terrorist hubs in Talafar to restore security and stability
there. Our forces adhered to strict rules of conduct,
doing their best to protect innocent civilians in that
town. Feeling the force of that operation, the terrorists
fled to commit more crimes ó this time in the brave
and heroic city of Khadimiya, where over 160 civilians
were killed on 14 September.
The Iraqi forces continue to build, to train and to
be equipped so that they can take control of all internal
security matters and do not have to depend on the
multinational forces for their security. However, even
though some Iraqi cities are already prepared for it, the
time has not come for the Iraqi forces to be completely
independent. When we are ready and self-sufficient, we
will ask the multinational forces to leave our cities.
The new political life in Iraq is committed to
freedom of the press, freedom of expression, the
separation of the legislative, executive, and judiciary
powers and the reconstruction of Iraq, as well as to
realize the aspirations of the Iraqi people to
development and progress. Oil production and exports
have increased along with the number of employment
opportunities, income and trade exchange for Iraqis.
More is being accomplished in public services and in
health care and ambitious projects are under way to
reconstruct our infrastructure, especially in the areas of
home and road construction. Environmental bureaux
have now declared the Iraqi provinces to be free from
radioactivity.
I therefore seize this opportunity to urge creditor
nations to help us by cancelling Iraqi debt or loans.
That debt was accumulated under the corrupt policies
of the previous regime and the Iraqi people have had
no hand in it.
For Iraq to recover its role in the international
community and to participate effectively in defending
international peace and security and to combat the evil
scourge of terrorism, it must be allowed to rebuild and
to implement plans for the development, rehabilitation
and the rebuilding of its infrastructure. I call on the
donor countries to meet their commitments undertaken
at different international conferences, including in
37

Madrid, Brussels and, most recently, Jordan, to provide
financial aid to Iraq.
Iraq would like to pay tribute to the constructive
role of the United Nations in its special efforts to help
the Iraqi people through the special envoy of the
Secretary-General and the technical election assistance
team. While we highly appreciate those efforts, we are
also looking forward to having the United Nations
return to Iraq and reopen its offices and agencies in
order to support the reconstruction and development
process.
We also call upon the international community to
evaluate the need to adopt an international programme
to protect and preserve the fine cultural and
archaeological heritage and shrines of Iraq, whose
cities are steeped in history, from Sumer and Babylon
to the present.
Today, Iraq is both a witness to and a victim of
the cruel, vicious and merciless attacks of international
terrorists, who began their global campaign on
11 September 2001. Alarm bells are ringing in different
capitals around the world ó in Spain, Britain, Turkey,
Egypt, Jordan, Lebanon, and Saudi Arabia - as we
have all witnessed. Iraq was afflicted with that scourge
under Saddamís regime, whose policy was to rule or
destroy people and property with all types of lethal
weapons. Today the Iraqi people are paying the price of
countering terrorism, because it is their homes that are
on the frontlines of the battle. The world must support
Iraqis in fighting the war against terrorism and the
remnants of the Baath regime so that it can move
towards democracy.
In order to deal effectively and radically with
terrorism, we must agree on a definition of a number of
elements that are closely related to it, including suicide
and the culture of terrorism, the financing of terrorism,
advocacy and propaganda that attempt to legitimize
terrorism, perpetrators of terrorist acts and State
terrorism.
No country is free of terrorism today. Any
country can be a victim of terrorism at any time. We all
face this common threat. It brooks no boundaries; the
geography of terrorism envelopes all humanity. We
must therefore lend a hand to those who are paying the
price of terrorism and to its victims. Because of the
interdependence of nations, what happens in one
country cannot fail to have repercussions in others.
There is also a need to draw a distinction between
natural disasters and terrorist disasters caused by man.
The former are often uncontrollable. When they occur
the entire world mobilizes to provide assistance to the
affected countries, as we witnessed in the case of last
Decemberís Asian tsunami and the recent Hurricane
Katrina in Louisiana. But the calamities of terrorism, if
allowed, will be as devastating as natural disasters. We
need to raise awareness and work together to put an
end to terrorism and to alleviate its destructive impact.
In this regard, we want to express our warmest
thanks to the people of the United States and to all the
other peoples who have supported us. We must join
efforts to triumph over terrorism, because those who
win this victory will be able to help others as well. The
Iraqi people are in the forefront of the counter-
terrorism struggle. Why do those countries that send
suicide bombers not send their young people to do
humanitarian work to contribute to the reconstruction
of Iraq instead of sending them to kill children, to
destabilize Iraq and its security? Why do they not send
funds to invest in Iraq, so that the common interests of
our peoples and theirs may be achieved and so that the
stay of the multinational forces may be shortened?
Why do the news agencies in these countries not relay
the achievements of the new Iraq and convey the real
picture of the terrorist offensive, which targets popular
markets and civilian gatherings, instead of inciting
media reports that distort facts and falsify realities?
But prior to that, we call upon neighbouring countries
to stand by our people and prevent terrorists from
entering Iraq, and to commit themselves to protecting
our common borders for the safety and well-being of
our peoples. We seek to establish the best possible
relations with all countries, especially neighbouring
ones, in order to promote the best interests of all and to
safeguard national sovereignty and protect it from any
foreign interference.
I would like now to touch on the most important
political problems and the need for these problems to
be resolved peacefully in accordance with international
agreements and treaties. We call for a fair and just
solution to the political problems in the Middle East,
and in particular the Palestinian question, so that this
region and all regions of the world will be free from
weapons of mass destruction and nuclear weapons. We
also must affirm the legitimate right of the Palestinian
people to establish a sovereign State, ensuring them a
life of dignity lived in freedom in a climate of peace in
their own territory. We must all work to spread the
38

culture of love, peace and coexistence instead of the
culture of hatred, war, vindictiveness and terrorism.
Iraq, whose children aspire to political,
economic, security and developmental reconstruction,
wants fully to assume its responsibility, both regional
and international, to safeguard peace and security
throughout the region and in the world. Iraq pays
tribute to the United Nations, which has provided the
world with a broad umbrella to prevent wars and
resolve conflicts. The world today is constantly
changing, and this requires dynamic changes in the
structure, decision-making and working methods of the
United Nations so it can cope with new world realities
and meet its obligations. Iraq is undergoing difficult
times, but its aspirations are just and we therefore hope
that you will give Iraq your support and that you will
display solidarity with Iraq, especially as we are on the
verge of adopting our permanent constitution, a
constitution that can ensure independence and a life of
democracy, coexistence, love and tolerance for all.